Name: Council Regulation (EEC) No 4068/87 of 22 December 1987 opening, allocating and providing for the administration of a Community tariff quota for certain quality of polyether falling within codes ex 3907 20 19 and ex 3907 20 90 of the combined nomenclature
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 31 . 12. 87No L 380/30 COUNCIL REGULATION (EEC) No 4068/87 of 22 December 1987 opening, allocating and providing for the administration of a Community tariff quota for certain quality of polyether falling within codes ex 3907 20 19 and ex 3907 20 90 of the combined nomenclature sable not to allocate this quota among the Member States but to allow them to draw against the quota volume such quantities as they may need, under the conditions and according to the procedure specified in Article 1 (2) ; whereas this method of management requires close cooperation between the Member States and the Commis ­ sion and the latter must, in particular, be able to monitor the rate at which the quota is being used up and inform the Member States thereof ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within, and jointly represented by, the Benelux Economic Union, all transactions concerning the administration of shares allocated to that economic union may be carried out by any of its members, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the proposal of the Commission, Whereas the Community currently depends on imports from third countries for its supplies of polyether with polyacrylonitrile chains, whether or not containing styrne, depends at present and temporarily on imports ; whereas it is is in the Community's interest to fully suspend the normal duty applicable on the product in question, within a Community tariff quota of an appropriate volume ; whereas in order not to interfere with the prospects for developing fruit production in the Community and at the same time ensure an adequate supply to satisfy user industries, it is advisable to limit the benefit of the tariff quota to a quantity of 5 000 tonnes and to open the quota for a period up to 31 January 1988 ; Whereas it is in particular necessary to allow all Commu ­ nity importers equal and uninterrupted access to the quota and to ensure uninterrupted application of the rates laid down for that quota to all imports of the products concerned into all Member States until the quota has been used up ; whereas, in the present case, it seems advi ­ HAS ADOPTED THIS REGULATION : Article 1 1 . Until 31 January 1988, the customs duty applicable to imports of the products listed below shall be suspended at the level and within the limits of a Community tariff quota as follows : Order No CCT heading No CN code (') Description Volume of quota Quota duty 09.2783 ex 39.01 C VII b) 2 ex 3907 20 19 ex 3907 20 90 Polyether with polyacrylonitrile chains, whether or not containing styrene 5 000 tonnes 0 % Article 2 1 . Member States shall take all appropriate measures to ensure that they draw from the quota in accordance with Article 1 (2) in such a way that imports may be charged without interruption against their aggregate shares of the Community quota. Within the limits of this tariff quota, the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with thre relevant provi ­ sions in the 1985 Act of Accession . 2. If an importer indicates that he is about to import the product in question into a Member State and requests the benefit of the quota, the Member State concerned shall inform the Commission and draw an amount corres ­ ponding to these requirements to the extent that the avai ­ lable balance of the reserve so permits. 3 . The shares drawn pursuant to paragraph 2 shall be valid until the end of the quota period. 2. Each Member State shall ensure that importers of the said goods have access to the quota so long as the residual balance of the quota volume so permits . 3 . Member States shall charge imports of the said goods against their drawings as and when the goods are entered for free circulation. ( i ) The numbers indicated in the column 'CN code will replace those in the 'Common Customs Tariff column from 1 Janu ­ ary 1988 . Official Journal of the European Communities No L 380/3131 . 12. 87 4. The extent to which the quota has been used up shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 4 The Member States and the Commission shall collaborate closely in order to ensure that this Regulation is complied with . Article 5 This Regulation shall enter into force on the first day following its publication in the Official Journal of the European Communities. Article 3 At the request of the Commission, Member States shall inform of imports actually charged against the quota. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1987. For the Council The President N. WILLHJELM